Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is responsive to the amendment filed on 07/19/2022. As directed by the amendment: claims 1, 3-8, 10-16, and 18-22 have been amended, no claims have been withdrawn, claims 2 and 17 have been cancelled, and a new claim 23 has been added.  Thus, claims 1, 3-16, and 18-23 are presently under consideration in this application.

Claim Objections
Claims 1, 3-16, and 18-23 are objected to because of the following informalities:  
The preamble of the independent claims 1, 11, and 16 should be written as “A device for…”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  there is a missing letter “d” for the word “device” at line 1.  Appropriate correction is required.
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “means for holding” in claims 1, 11, and 16 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a term “means” coupled with functional language “for holding” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 25, 27, and 29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The abstract of the instant invention publication (US 20190282019) discloses 
device for beverage production by the action of a hand-held blender, wherein the device comprises a filtering beaker, wherein the filtering beaker has at least one filtering area, wherein the at least one filtering area comprises pores, wherein the device further comprises a containing beaker having a larger diameter than that of the filtering beaker sufficient for accommodating the filtering beaker loosely in its interior, and wherein the device further comprises a pestle appropriate for being inserted into and occupying the section of the filtering beaker and means for holding the filtering beaker to the containing beaker.
Paragraph (0020) of the instant invention publication (US 20190282019) discloses means for holding the filtering beaker. 
Paragraph (0064) of the instant invention publication (US 20190282019) discloses said widening ends at rim (5) which is appropriate for covering and anchoring the containing beaker mouth, so that in this way both beakers are fixed at their top portions by the action of said rim, and at the bottom of the filtering beaker base it is embedded in the recess in the containing beaker base.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-16, and 18-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the body of the filtering beaker" lines 4-5, and “the section of the filtering beaker” at line 9 in the claim.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, 
Regarding claim 4, recites the limitation "said filtering areas" line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “said filtering areas” and “at least one filtering area” as the one recited in the preceding claim 1 at line 3 and to whether they are the same or different. Further clarification is required to either further differentiate (said filtering areas) or provide proper antecedent basis.
In claims 5, 8, and 10, there is a similar issue with the limitation “the filtering areas” as set forth in claim 4.
Claim 8 recites the limitation "the body of the pestle" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the body of the filtering beaker" at lines 8-9 and “the section of the filtering beaker” at line 11 in the claim.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 12, recites the limitation "the at least one filtering areas" line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the at least one filtering areas” and “at least one filtering area” as the one recited in the preceding claim 11 at lines 7-8 and to whether they are the same or different. Further clarification is required to either further differentiate (the at least one filtering areas) or provide proper antecedent basis.
In claim 13, there is a similar issue with the limitation “the filtering areas” as set forth in claim 12.
Claim 15 recites the limitation "the outer perimeter of the filtering beaker" and “the inner perimeter of the containing beaker” at lines 2-3 in the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitations “the section of the filtering beaker” at line 11, "the outer perimeter of the filtering beaker" at line 12, and “the inner perimeter of the containing beaker” at line 13 in the claim.  There is insufficient antecedent basis for these limitations in the claim.  
Furthermore, there is insufficient antecedent basis for the limitation "the filtering areas" line 14 in the claim.  It is unclear and indefinite to the relationship between “the filtering areas” and “a filtering area” at line 6 and to whether they are the same or different. Further clarification is required to either further differentiate (the filtering areas) or provide proper antecedent basis.
Furthermore, there is insufficient antecedent basis for the limitation "the at least one lateral walls" lines 14-15 in the claim.  It is unclear and indefinite to the relationship between “the at least one lateral walls” and “the at least one lateral wall” at lines 5-6 and to whether they are the same or different. Further clarification is required to either further differentiate (the at least one lateral walls) or provide proper antecedent basis.
Claim 20 recites the limitation "the body of the filtering beaker" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7, 10, 14, 18-19, and 22 are also rejected because each claim depends on rejected claims 1, 11, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodum (US 20120216682) in view of Sands (US 20050068847 A1).
Regarding claim 1, Bodum discloses device (i.e. called a beverage maker) for beverage production (i.e. tea, coffee, etc.) by the action of a hand-held blender (abstract; see figure 5, i.e. the beverage maker with a handheld portable handle 115), wherein the device comprises a filtering beaker 300 (fig. 1, i.e. called a filter insert), wherein the filtering beaker has at least one filtering area (i.e. called a plurality of zones), wherein the at least one filtering area comprises pores 311 (fig. 2) (¶ 0051), wherein the device (i.e. called a beverage maker) further comprises a containing beaker 120 (fig. 1, i.e. called a cylindrical glass container) having a larger diameter (i.e. a front recess 116 of the glass container 120 is larger than the filter insert 300) than that of the filtering beaker sufficient for accommodating the filtering beaker 300 (fig. 1, i.e. called a filter insert) loosely in its interior (see figure 5; ¶ 0043, 0057), and wherein the device (i.e. called a beverage maker) further comprises a pestle 250 (fig. 1, i.e. called a plunger) appropriate for being inserted into and occupying the section of the filtering beaker 300 (fig. 1, i.e. called a filter insert) and means for holding (i.e. the lower lid part 210 is holding the filter insert 300 by the encircling collar 320. (¶ 0057)) the filtering beaker 300 (fig. 1, i.e. called a filter insert) to the containing beaker 120 (fig. 1, i.e. called a cylindrical glass container), wherein the at least one filtering area (i.e. called a plurality of zones) are arranged on a base of the filtering beaker 300 (fig. 1, i.e. called a filter insert).
Bodum discloses all the limitations of the claimed invention as set forth above, except for wherein the body of the filtering beaker has an inner diameter of between 4 and 15 centimeters.
Sands does not specifically teach wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters.  However, Sands teaches a general tubular body (113) of variable diameters in order to enable it to be used in the blender container (106) (see figure 12; ¶ 0040-0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Bodum‘s reference, to include such body dimension(s) as set forth above, as suggested and taught by Sands, for the purpose of providing a proper fitting.   Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/sizes involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 3 and 12, Bodum in view of Sands discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein the at least one filtering area 114 (fig. 11) is arranged on lateral walls of the filtering beaker 111 (fig. 11, i.e. called a juicer member).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such filtering area(s) arrangement as set forth above, as suggested and taught by Sands, for the purpose of straining juice being generated by the juicer member (111) (¶ 0043).
With respect to claims 4 and 13, Bodum in view of Sands discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein the at least one filtering area 114 (fig. 11) is located on a bottom portion of the lateral walls (not labeled, see figure 7 for example, i.e. the bottom of the tubular body 113 wall) of the filtering beaker 111 (fig. 11, i.e. called a juicer member). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such filtering area(s) arrangement as set forth above, as suggested and taught by Sands, for the purpose of straining juice being generated by the juicer member (111) (¶ 0043).
With respect to claim 7, Bodum in view of Sands discloses the limitations of the claimed invention as set forth above of which Bodum further discloses wherein the pestle 250 (fig. 1, i.e. called a plunger), on the inside of the filtering beaker 300 (fig. 1, i.e. called a filter insert), can carry out an ascending and descending motion (i.e. up and down motion) and can rotate on its vertical axis (¶ 0017, 0057, 0059, i.e. the plunger 250 goes up and down positions and can rotate vertically to align with other elements such as the closure lever 230).
With respect to claim 8, Bodum in view of Sands discloses the limitations of the claimed invention as set forth above of which Bodum further discloses wherein the body 253 (fig. 1, i.e. called the plunger rod) of the pestle 250 (fig. 1, i.e. called a plunger), when it is supported on the base of the filtering beaker 300 (fig. 1, i.e. called a filter insert), occupies the interior (see figure 4) of said filtering beaker covering the filtering areas 300 (fig. 1, i.e. called a filter insert) and completely occupying a cross-section (see figure 4) of the filtering beaker (¶ 0055-0056).
With respect to claim 10, Bodum in view of Sands discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein the pestle 119 (fig. 14, i.e. called a generally elongated plunger) is 10compact and occupies an interior of the filtering beaker 111 (fig. 14, i.e. a juicer member) at least up to a point to where the at least one filtering area reaches (see figure 14), the pestle 119 (fig. 14, i.e. called a generally elongated plunger) having a cross-section corresponding to an internal cross-section (see figure 14 – the middle section of the juicer member 111) of the filtering beaker 111 (fig. 14, i.e. a juicer member) (¶ 0039). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such pestle/plunger as set forth above, as suggested and taught by Sands, for the purpose of engaging operatively the interior of the blender container (¶ 0004).
With respect to claim 11, Bodum in view of Sands discloses all the limitations of the claimed invention as set forth above in Claim 1 (same features) of which Bodum further discloses including by mixing and filtering a solid (¶ 0057, i.e. tealeaves, dried fruits, coffee, etc.) and a liquid (i.e. hot water) by an action of a hand-held blender (see figure 5, i.e. handheld portable handle 115), wherein the device (i.e. called a beverage maker) comprises a filtering beaker 300 (fig. 1, i.e. called a filter insert) for receiving the solid (i.e. tealeaves, dried fruits, coffee, etc.) and the hand-held blender for the beverage production (¶ 0001, 0060, i.e. tea, coffee). Sands does not specifically teach wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters.  However, Sands teaches a general tubular body (113) of variable diameters in order to enable it to be used in the blender container (106) (see figure 12; ¶ 0040-0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such body dimension as set forth above, as suggested and taught by Sands, for the purpose of providing a proper fitting.   Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/sizes involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 15, Bodum in view of Sands discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein in between an outer perimeter (not labeled, see figures 1 and 4, i.e. the outer perimeter of the filter insert 300) of the filtering beaker 300 (fig. 1, i.e. called a filter insert) and an inner perimeter (not shown, i.e. see the upper periphery 118 of the glass container 120 in figure 1) of the containing beaker 120 (fig. 1, i.e. called a cylindrical glass container) there remains a defined open, free space (See figures 4 and 5; ¶ 0043).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodum (US 20120216682) in view of Sands (US 20050068847 A1) as applied to claim 1 above, and further in view of Khalifa (US 20100224078).
Regarding claim 6, Bodum in view of Sands discloses all the limitations of the claimed invention as set forth above, except for wherein a top portion of the filtering beaker has a widened area, wherein, at one point of the 30widened area, the filtering beaker has a diameter equal to that of the containing beaker.
However, Khalifa teaches wherein a top portion (see figure 8A, i.e. the upper rim of the inner cup 130 where a reference 130 is pointing) of the filtering beaker 130 (fig. 8A, i.e. called an inner cup) has a widened area (see figure 8A for example), wherein, at one point of the 30widened area (not labeled, see figure 8A, i.e. the curve area of the upper rim of the inner cup 130), the filtering beaker 130 (fig. 8A, i.e. called the inner cup) has a diameter equal (see figure 8B) to that of the containing beaker 120 (fig. 8A, i.e. called the outer cup) (¶ 0061). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such interleave arrangement as set forth above, as suggested and taught by Khalifa, for the purpose of creating a compact form that can serve as a beverage cup or beverage serving device (abstract).

Claim 16, 18-19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodum (US 20120216682) in view of Billadeau (US 20140242240 A1).
Regarding claim 16, Bodum discloses device (i.e. called a beverage maker) for beverage production (i.e. tea, coffee, etc.) by the action of a blending element or system (i.e. the beverage maker with a handheld portable handle 115) wherein the device comprises a filtering beaker 300 (fig. 1, i.e. called a filter insert), wherein the filtering beaker comprises a top opening (not labeled, see figure 1 adjacent to a recess 314) configured for introducing the blending element or system into the filtering beaker 300 (fig. 1, i.e. called a filter insert), a closed base 312 (fig. 2) (¶ 0051), and at least one lateral wall extending between the top opening and the closed base, wherein the at least one lateral wall (see the filter body 310) has at least a filtering area (i.e. called a plurality of zones) (¶ 0051), wherein the device (i.e. called a beverage maker) further comprises a containing beaker 120 (fig. 1, i.e. called a cylindrical glass container) having a larger diameter (see the front cress 116 in figure 1) than that of the filtering beaker 300 (fig. 1, i.e. called a filter insert) sufficient for accommodating the filtering beaker loosely in its interior (¶ 0043), and a pestle 250 (fig. 1, i.e. called a plunger) appropriate for being inserted into the filtering beaker 300 (fig. 1, i.e. called a filter insert) through the top opening (not labeled, see figure 1 adjacent to a recess 314) and occupying the section of said filtering beaker 300 (fig. 1, i.e. called a filter insert), and means for holding the filtering beaker 300 (fig. 1, i.e. called a filter insert) to the containing beaker 120 (fig. 1, i.e. called a cylindrical glass container), wherein in between the outer perimeter  (not labeled, see figures 1 and 4, i.e. the outer perimeter of the filter insert 300) of the filtering beaker 300 (fig. 1, i.e. called a filter insert) and the inner perimeter (not shown, i.e. see the upper periphery 118 of the glass container 120 in figure 1) of the containing beaker 120 (fig. 1, i.e. called a cylindrical glass container) there remains a defined open, free space (See figures 4 and 5; ¶ 0043), wherein the filtering areas (i.e. called a plurality of zones) are located on bottom portion of the at least one lateral walls (see the filter body 310) (¶ 0051).
Bodum discloses all the limitations of the claimed invention as set forth above, except for the at least a filtering area comprising pores having between 0.1 and 0.8 millimeters in diameter.
However, Billadeau teaches the at least a filtering area 33 (fig. 3, i.e. an infuser wall) comprising pores 37 (fig. 2) having between 0.1 and 0.8 millimeters (i.e. 0.5 mm or smaller) in diameter (¶ 0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Bodum‘s reference, to include such range of pores sizes as set forth above, as suggested and taught by Billadeau, for the purpose of allowing the liquid (e.g., hot water) to be infused with the flavors of the flavoring ingredient (e.g., tea leaves or coffee) (¶ 0046).
With respect to claims 18 and 22, Bodum in view of Billadeau discloses the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the pores 37 (fig. 2) are between 0.1 and 0.8 millimeters in diameter (¶ 0026, i.e. 0.5 mm or smaller).   It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such range of pores sizes as set forth above, as suggested and taught by Billadeau, for the purpose of allowing the liquid (e.g., hot water) to be infused with the flavors of the flavoring ingredient (e.g., tea leaves or coffee) (¶ 0046).
With respect to claim 19, Bodum in view of Billadeau discloses the limitations of the claimed invention as set forth above of which Bodum further discloses wherein the containing beaker 120 (fig. 1, i.e. called a cylindrical glass container) has on its inner bottom a recess (see figures 1 and 5) capable of lodging the closed base 312 (fig. 2) of the filtering beaker 300 (fig. 1, i.e. called a filter insert) (¶ 0051).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodum (US 20120216682) in view of Billadeau (US 20140242240 A1) as applied to claim 16 above, and further in view of Sands (US 20050068847 A1).
Regarding claim 20, Bodum in view of Billadeau discloses all the limitations of the claimed invention as set forth above, except for wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters. 
However, since Sands does not specifically teach wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters, Sands teaches a general tubular body (113) of variable diameters in order to enable it to be used in the blender container (106) (see figure 12; ¶ 0040-0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such body dimension as set forth above, as suggested and taught by Sands, for the purpose of providing a proper fitting.   Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/sizes involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5, 14, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodum (US 20120216682) in view of Sands (US 20050068847 A1) as applied to claim 16 above, and further in view of Billadeau (US 20140242240 A1).
Regarding claim 5, Bodum in view of Sands discloses all the limitations of the claimed invention as set forth above, except for wherein the at least 25one filtering area comprises a window covered in its entirety by a mesh having an opening size of between 0.1 and 0.8 millimeters in diameter.
However, Billadeau teaches wherein the at least 25one filtering area 33 (fig. 2, i.e. an infuser wall) comprises a window 35 (fig. 2, i.e. a porous section) covered in its entirety by a mesh (i.e. a multiplicity of pores 37) having an opening 37 (fig. 2) size of between 0.1 and 0.8 millimeters (i.e. 0.5 mm or smaller) in diameter (¶ 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such range of pores sizes as set forth above, as suggested and taught by Billadeau, for the purpose of allowing the liquid (e.g., hot water) to be infused with the flavors of the flavoring ingredient (e.g., tea leaves or coffee) (¶ 0046).
With respect to claims 14, 21 and 23, Bodum in view of Sands and Billadeau discloses the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the pores 37 (fig. 2) have between 0.1 and 0.8 millimeters in diameter (¶ 0026, i.e. 0.5 mm or smaller). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such range of pores sizes as set forth above, as suggested and taught by Billadeau, for the purpose of allowing the liquid (e.g., hot water) to be infused with the flavors of the flavoring ingredient (e.g., tea leaves or coffee) (¶ 0046).

Response to Amendment
Applicant’s amendments to claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection(s) from previous Office action.  However, the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (Claim Interpretation) has not overcome as set forth above.
Note: With respect to 112(b) issue as set forth above, Examiner notices that the first claims set filed 6/6/2019 has no the 35 U.S.C. 112(b) issue for the following limitations: “a body of the filtering beaker” in claims 1, 11, and 20; “a body of the pestle” in claim 8; “an outer perimeter of the filtering beaker” and “an inner perimeter of the containing beaker” in claims 15 and 16;  “at least one filtering area” in claims 1-5, 8, 10, 12-14, and 17; “a section of said filtering beaker” in claims 1, 11, and 16.  
However, they have been amended thereafter starting claims set filed on 12/22/2021 without any indication of the amendments. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 3-8, 10-16, and 18-22 have been considered but are moot because the scope of the claims has been changed. Therefore, they raise new issues that would require further consideration and search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761